Name: Commission Regulation (EEC) No 2386/84 of 13 August 1984 amending Regulation (EEC) No 2406/83 on the grant of aid for the use in wine-making of concentrated grape must and rectified concentrated grape must in respect of the 1983/84 wine-growing year
 Type: Regulation
 Subject Matter: food technology;  plant product;  economic policy
 Date Published: nan

 No L 221 /26 Official Journal of the European Communities 18 . 8 . 84 COMMISSION REGULATION (EEC) No 2386/84 of 13 August 1984 amending Regulation (EEC) No 2406/83 on the grant of aid for the use in wine ­ making of concentrated grape must and rectified concentrated grape must in ¢ respect of the 1983/84 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208/84 (2), and in particular Articles 1 4 (4) and 65 thereof, Whereas Article 4 of Regulation (EEC) No 2406/83 (3) lays down that the aid shall be paid to the producer not later than 31 August 1984, except in cases of force majeure or where administrative enquiries have been commenced concerning entitlement to the aid ; Whereas this provision, which has only been appli ­ cable as from 1 September 1983, is causing administra ­ tive complications for the intervention agencies ; whereas, owing to this, the abovementioned date should be extended until 3 1 October 1 984 ; whereas, subsequent to this extension, the latest permitted date for the notifications which Member States should send to the Commission within the meaning of Article 6 of the abovementioned Regulation should also be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2406/84 is hereby amended as follows : 1 . In Article 4, '31 August 1984' is replaced by '31 October 1984'; 2. In Article 6, '31 October 1984' is replaced by '30 November 1984'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1984. For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 115, 1 . 5 . 1984, p . 77 . 0 OJ No L 236, 26 . 8 . 1983, p . 13 .